Citation Nr: 0819406	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the residuals of a 
lumbar spine injury.


REPRESENTATION

Appellant represented by:	Emanuel C. Turner, Esquire


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board notes that a hearing was held in September 2005 
before a decision review officer (DRO) at the Louisville, 
Kentucky RO.  However, a transcript of this hearing is not of 
record.  In this case, the content of the hearing was 
reported by the DRO who conducted the hearing in the May 2007 
supplemental statement of the case (SSOC).  The Board points 
out that there is a "presumption of regularity" under which 
it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (presumption of regularity 
applies to procedures at the RO).  In this case, no clear 
evidence to the contrary has been presented to rebut the 
presumption of regularity or that the DRO did not accurately 
report the content of the hearing testimony.  Neither the 
veteran nor his representative has claimed that the 
information reported in the May 2007 SSOC was inaccurate.  As 
such, the Board presumes that the content of the veteran's 
September 2005 hearing was reported accurately by the DRO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have the residuals of a 
lumbar spine injury that are causally or etiologically 
related to military service.


CONCLUSION OF LAW

The veteran does not have residuals of a lumbar spine injury 
that were incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and  
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  38 
U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, in a letter dated in August 2003, the RO 
provided the veteran with notice of the information or 
evidence needed to substantiate his claim, including that 
which he was to provide and that which VA would provide, 
prior to the initial decision on the claim in December 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the August 2003 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  
In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request all pertinent records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2003 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the August 2003 letter stated that it 
was the veteran's responsibility to ensure that VA received 
all requested records that are not in the possession of a 
Federal department or agency.  Finally, the August 2003 
letter specifically notified the veteran that he should 
submit any evidence or information in his possession that 
pertains to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  In 
this regard, the Board notes that a notice attached to the 
May 2007 SSOC informed the veteran that a disability rating 
was assigned when a disability was determined to be service 
connected and that such a rating could be changed if there 
were changes in his condition.  The letter also explained how 
disability ratings and effective dates were determined. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was also afforded a VA 
examination in December 2006. 

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC) and two SSOC's, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for the 
residuals of a lumbar spine injury.  The veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of a lumbar spine injury.  In fact, the 
veteran's August 1968 separation examination found his spine 
to be clinically normal, and on his August 1968 report of 
medical history, the veteran denied having a history of 
recurrent back pain.  

Importantly, the post service medical evidence suggests that 
the veteran first sustained an injury to his lumbar spine 
when he was playing ball in 1969, after his separation from 
service.  A December 1972 private medical record indicates 
that the veteran was admitted to the hospital with low back 
pain at that time, and he told the treating physician that 
his pain dated back to approximately three and a half years 
prior when he was playing ball; the veteran stated that he 
did not have any trouble then but soon after had some pain in 
his back which gradually became worse.  Further, treatment 
records indicate that the veteran sustained several injuries 
to his back long after he separated from service.  A 
September 1984 treatment record shows that the veteran was in 
a motor vehicle accident, and a December 1987 treatment 
record shows that the veteran fell off a ladder.

The Board finds it significant that the veteran did not 
report any back problems during service to any of his 
treating physician's for many decades while receiving 
treatment for his lumbar spine.  Because these records were 
generated with a view towards ascertaining the veteran's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Mueller 
and Kirkpatrick: FEDERAL EVIDENCE, vol. 4, § 8:75, pp. 660-61 
(3d ed. 2007) (Federal Rule 803(4) expands the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Therefore, the Board finds what amounts to the lack of 
medical evidence documenting a service-related lumbar spine 
injury to be probative of the issue of whether the veteran's 
lumbar spine condition began during service. 

The Board also observes a December 2006 VA examination, which 
fails to link the veteran's current lumbar spine condition to 
the veteran's military service.  The VA examiner reviewed the 
veteran's service medical records, private treatment records, 
and an oral history provided by the veteran.  After examining 
the veteran and reviewing the pertinent evidence of record, 
the VA examiner concluded that it was less likely as not 
(less than 50/50 probability) that the veteran's lumbar spine 
condition was caused by the veteran's military duties, which 
involved being bounced around by military vehicles while 
serving in Korea as a scout.  The VA examiner explained that 
there was nothing in the veteran's service medical records 
indicating any kind of back condition while in service, the 
veteran did not report a back condition upon discharge, that 
following a diagnosis of a herniated disc in December 1972, 
the veteran reported that he hurt his back playing ball after 
his discharge from service, and there was no mention of any 
in-service back pain or condition at the time.  The VA 
examiner concluded that it appeared likely that the veteran 
injured his back shortly after military service, and that 
there was no available evidence that the veteran sustained 
any ongoing back injury while in-service as a military scout.  
The VA examiner also noted the veteran's subsequent back 
injuries, including the motor vehicle accident and the fall 
from a tree (noted in a December 1987 treatment record as a 
fall from a ladder), which he stated may also account for the 
veteran's current disabling lumbar spine condition.

Thus, the only evidence linking the veteran's lumbar spine 
condition to his service is his own contentions.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board 
observes that in a September 2003 statement, the veteran 
specifically stated that the problem with his low back began 
while he was in the military and was caused by it.  
Similarly, in a June 2007 statement, the veteran stated that 
it was his good faith belief that his low back area was 
injured in the military.  Regarding the veteran's statements 
that he has experienced low back pain during and after 
service, the Board acknowledges that he is competent to 
testify what he experienced, i.e. he is competent to testify 
that he had low back pain during and after service.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

However, while the veteran can testify to experiencing low 
back pain, the veteran, as a lay person, is not competent to 
testify that his current lumbar spine condition was caused by 
his military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.  

Moreover, the Board does not afford significant weight to the 
other lay statements of record, which include a statement 
from the veteran's wife, and statements from two of the 
veteran's co-workers.  It is the responsibility of the Board 
to assess the credibility and weight to be given to the 
evidence of record.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Board has considered these lay statements as well as the 
veteran's own contentions to the effect that he experienced a 
lumbar spine injury during service and has suffered from a 
lumbar spine condition since that time.  However, the Board 
is compelled to point out that these statements were provided 
for the record more than 35 years after the veteran's 
discharge from service, and in essence represent, at best, 
remote recollections.  Not only may the veteran and other 
laypersons' memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Concerning this, the Board notes that 
definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  Credibility 
"involves more than demeanor.  It apprehends the over-all 
evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs 
together with other evidence."  Carbo v. United States, 314 
F.2d 718, 749 (9th Cir. 1963); Indiana Metal Prods. v. NLRB, 
442 F.2d 46, 51-52 (7th Cir. 1971).  The Board finds that the 
veteran's service medical records, private treatment records 
and VA examination are entitled to more probative weight than 
the recollections of the veteran, his wife and his co-workers 
of events which occurred several decades previously.  The 
negative clinical and documentary evidence of an in-service 
injury is more probative than the remote assertions of the 
veteran and other lay persons made in the context of a claim 
for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).

In summary, the record contains no competent medical evidence 
linking any residuals of a lumbar spine injury to the 
veteran's military service.  The evidence of a nexus between 
the veteran's service and a lumbar spine injury resulting 
from his service is essentially limited to the veteran's own 
statements made in conjunction with the filing of his claim 
and statements of other laypersons also made in conjunction 
with his claim.  It is again worth noting that, laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  After considering 
all the evidence under the laws and regulations set forth 
above, the Board concludes that the veteran is not entitled 
to service connection for the residuals of a lumbar spine 
injury because the competent medical evidence does not reveal 
a nexus to an in-service event and the veteran's subsequent 
lumbar spine condition.  Absent such a nexus, service 
connection may not be granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for the residuals of a lumbar spine injury.  
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for the residuals of a lumbar spine injury is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for the residuals of a 
lumbar spine injury is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


